We concur with the Court of Civil Appeals in holding that the second paragraph of the applicant's answer in the trial court does not aver that by the terms of the policy the making of the proof of loss within sixty days was a condition precedent to a recovery, *Page 214 
and therefore think that the court was correct in deciding that the demurrer to that pleading was properly sustained. We are not however prepared to say that the effect of the statute referred to in the opinion was to render such a provision, if it had been contained in the policy, nugatory. However that may be, the ruling upon that part of the answer should have been the same. We therefore find it unnecessary to pass upon that question.
This proceeding was commenced by a judgment creditor of E.E. Chase, the defendant in the application, to subject the sum alleged to be due upon the policy to the payment of his judgments. The writ of garnishment was served on 27th day of July, 1893. The fourth paragraph of the answer of the garnishee, the applicant here, alleges as a reason why a recovery should not be had against it, that two writs of garnishment had been issued and served upon it, one on the 7th day of August, 1893, in a court of New York, and the other on the 10th day of the same month in a court of Rhode Island. Under this state of facts, we are of the opinion that, since the writ in this case was served first, the District Court of Tarrant County first acquired jurisdiction over the fund, and had the power and that it was its duty to determine the right to it as between the parties to this suit. For that reason we think the demurrer to the fourth paragraph to the answer was properly sustained.
The proper result upon the questions presented having been reached in the trial court and in the Court of Civil Appeals, the application for the writ of error is refused.
Refused